UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-02796 ) Exact name of registrant as specified in charter: Putnam High Yield Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31 Date of reporting period: November 30, 2006 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/06 (Unaudited) CORPORATE BONDS AND NOTES (88.4%)(a) Principal amount Value Advertising and Marketing Services (0.3%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $4,050,000 $4,070,250 Lamar Media Corp. 144A sr. sub. notes 6 5/8s, 2015 2,140,000 2,078,475 Automotive (7.6%) ArvinMeritor, Inc. sr. unsecd. notes 8 1/8s, 2015 1,460,000 1,405,250 Dana Corp. notes 5.85s, 2015 6,095,000 4,418,875 Delco Remy International, Inc. company guaranty 11s, 2009 3,000 1,080 Ford Motor Co. notes 7.45s, 2031 10,425,000 8,248,781 Ford Motor Credit Corp. bonds 7 3/8s, 2011 2,740,000 2,707,509 Ford Motor Credit Corp. notes 7 7/8s, 2010 7,800,000 7,835,459 Ford Motor Credit Corp. notes 7 3/8s, 2009 11,680,000 11,660,459 Ford Motor Credit Corp. sr. notes 9 7/8s, 2011 (S) 14,330,000 15,260,015 Ford Motor Credit Corp. 144A sr. unsecd. notes 9 3/4s, 2010 5,420,000 5,754,349 General Motors Acceptance Corp. notes 7 3/4s, 2010 14,870,000 15,566,987 General Motors Acceptance Corp. notes 6 7/8s, 2012 15,110,000 15,571,308 General Motors Acceptance Corp. notes 6 3/4s, 2014 21,390,000 21,933,798 General Motors Acceptance Corp. notes 5 1/8s, 2008 3,938,000 3,887,755 General Motors Acceptance Corp. sr. unsub. notes 5.85s, 2009 7,895,000 7,879,731 General Motors Corp. notes 7.2s, 2011 16,650,000 15,879,938 Lear Corp. company guaranty Ser. B, 8.11s, 2009 (S) 7,455,000 7,855,706 Lear Corp. sr. notes 8 1/8s, 2008 EUR 5,090,000 7,066,374 Lear Corp. 144A sr. notes 8 1/2s, 2013 (S) $5,415,000 5,367,619 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 (S) 3,115,000 3,161,725 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 4,880,000 5,331,400 TRW Automotive, Inc. sr. notes 9 3/8s, 2013 4,105,000 4,402,613 TRW Automotive, Inc. sr. sub. notes 11s, 2013 7,478,000 8,207,105 Basic Materials (9.8%) Abitibi-Consolidated, Inc. debs. 8.85s, 2030 (Canada) 1,635,000 1,344,788 Abitibi-Consolidated, Inc. notes 7 3/4s, 2011 (Canada) 3,595,000 3,226,513 Abitibi-Consolidated, Inc. notes 6s, 2013 (Canada) 3,278,000 2,606,010 AK Steel Corp. company guaranty 7 3/4s, 2012 10,485,000 10,432,575 ARCO Chemical Co. debs. 10 1/4s, 2010 1,525,000 1,692,750 BCP Crystal US Holdings Corp. sr. sub. notes 9 5/8s, 2014 6,690,000 7,342,275 Builders FirstSource, Inc. company guaranty FRB 9.624s, 2012 6,745,000 6,610,100 Century Aluminum Co. company guaranty 7 1/2s, 2014 2,785,000 2,805,888 Chaparral Steel Co. company guaranty 10s, 2013 9,705,000 10,796,813 Chesapeake Corp. sr. sub. notes 7s, 2014 EUR 1,360,000 1,699,802 Clondalkin Industries BV 144A sr. notes 8s, 2014 (Netherlands) EUR 4,540,000 6,381,000 Cognis Holding GmbH & Co. 144A sr. notes 12.282s, 2015 (Germany) (PIK) EUR 3,952,164 5,346,685 Cognis Holding GmbH & Co. 144A sr. notes 9 1/2s, 2014 (Germany) EUR 1,300,000 1,883,988 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) $2,540,000 2,413,000 Compass Minerals International, Inc. sr. notes stepped-coupon zero % (12 3/4s, 12/15/07), 2012 (STP) 10,532,000 10,347,690 Corp/Hexion Nova Scotia Finance ULC 144A sr. notes 9 3/4s, 2014 7,915,000 8,033,725 Covalence Specialty Materials Corp. 144A sr. sub. notes 10 1/4s, 2016 10,355,000 9,940,800 Crystal US Holdings, LLC sr. disc. notes stepped-coupon Ser. A, zero % (10s, 10/1/09), 2014 (STP) 9,769,000 8,254,805 Equistar Chemicals LP/Equistar Funding Corp. company guaranty 10 1/8s, 2008 9,140,000 9,711,250 Georgia-Pacific Corp. debs. 9 1/2s, 2011 6,630,000 7,293,000 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 3,790,000 4,074,250 Hercules, Inc. company guaranty 6 3/4s, 2029 140,000 135,450 Huntsman, LLC company guaranty 11 5/8s, 2010 2,496,000 2,758,080 IMC Global, Inc. notes 7.3s, 2028 3,355,000 3,053,050 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 2,968,000 2,856,700 Jefferson Smurfit Corp. company guaranty 7 1/2s, 2013 350,000 322,875 JSG Holding PLC 144A sr. notes 11 1/2s, 2015 (Ireland) (PIK) EUR 3,680,565 5,040,197 Lyondell Chemical Co. company guaranty 10 1/2s, 2013 $170,000 187,000 Lyondell Chemical Co. company guaranty 8 1/4s, 2016 2,655,000 2,761,200 Lyondell Chemical Co. company guaranty 8s, 2014 4,250,000 4,382,813 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) 5,445,000 5,758,088 MDP Acquisitions PLC sr. notes Ser. EUR, 10 1/8s, 2012 (Ireland) EUR 327,000 473,896 Metals USA, Inc. sec. notes 11 1/8s, 2015 $5,020,000 5,559,650 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 Momentive Performance Materials, Inc. 144A sr. sub. notes 11 1/2s, 2016 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 Nalco Co. sr. sub. notes 9s, 2013 EUR Nalco Co. sr. sub. notes 8 7/8s, 2013 $121,000 Nell AF S.a.r.l. 144A sr. notes 8 3/8s, 2015 (Luxembourg) (S) Nell AF S.a.r.l. 144A sr. notes 8 3/8s, 2015 (Luxembourg) EUR NewPage Corp. sec. notes 10s, 2012 $4,785,000 Newpage Holding Corp. sr. notes 12.389s, 2013 (PIK) Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) Novelis, Inc. 144A sr. notes 7 1/4s, 2015 PCI Chemicals Canada sec. sr. notes 10s, 2008 (Canada) PQ Corp. company guaranty 7 1/2s, 2013 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR Stone Container Corp. sr. notes 9 3/4s, 2011 $11,276,000 Stone Container Corp. sr. notes 8 3/8s, 2012 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) Ucar Finance, Inc. company guaranty 10 1/4s, 2012 United States Steel Corp. sr. notes 9 3/4s, 2010 United States Steel, LLC sr. notes 10 3/4s, 2008 Wheeling-Pittsburgh Steel Corp. sr. notes Ser. A, 5s, 2011 (PIK) Wheeling-Pittsburgh Steel Corp. sr. notes Ser. B, 6s, 2010 (PIK) Beverage (0.1%) Constellation Brands, Inc. company guaranty Ser. B, 8s, 2008 Constellation Brands, Inc. sr. sub. notes Ser. B, 8 1/8s, 2012 Broadcasting (2.2%) British Sky Broadcasting PLC company guaranty 6 7/8s, 2009 (United Kingdom) DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 DirecTV Holdings, LLC sr. notes 8 3/8s, 2013 Echostar DBS Corp. company guaranty 6 5/8s, 2014 Echostar DBS Corp. sr. notes 6 3/8s, 2011 Echostar DBS Corp. 144A sr. notes 7s, 2013 Ion Media Networks, Inc. 144A sec. FRN 11.624s, 2013 Ion Media Networks, Inc. 144A sec. FRN 8.624s, 2012 LIN Television Corp. company guaranty Ser. B, 6 1/2s, LIN Television Corp. sr. sub. notes 6 1/2s, 2013 Sirius Satellite Radio, Inc. sr. unsecd. notes 9 5/8s, Young Broadcasting, Inc. company guaranty 10s, 2011 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 Building Materials (1.6%) Associated Materials, Inc. company guaranty 9 3/4s, Building Materials Corp. company guaranty 8s, 2008 Goodman Global Holding Co., Inc. sr. notes FRN Ser. B, 8.329s, 2012 NTK Holdings, Inc. sr. disc. notes zero %, 2014 Texas Industries, Inc. sr. unsecd. notes 7 1/4s, 2013 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 Cable Television (3.0%) Adelphia Communications Corp. sr. notes 10 7/8s, 2010 (In default) (NON) Adelphia Communications Corp. sr. notes 10 1/4s, 2011 (In default) (NON) Adelphia Communications Corp. sr. notes 10 1/4s, 2007 (In default) (NON) Adelphia Communications Corp. sr. notes 9 3/8s, 2009 (In default) (NON) Adelphia Communications Corp. sr. notes 7 7/8s, 2009 (In default) (NON) Adelphia Communications Corp. sr. notes Ser. B, 9 7/8s, 2007 (In default) (NON) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 CCH I Holdings, LLC company guaranty stepped-coupon zero % (12 1/8s, 1/15/07), 2015 (STP) CCH I, LLC/Capital Corp. sec. notes 11s, 2015 CCH II, LLC/Capital Corp. sr. notes Ser. B, 10 1/4s, CCH, LLC/Capital Corp. sr. notes 10 1/4s, 2010 CSC Holdings, Inc. debs. 7 5/8s, 2018 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 CSC Holdings, Inc. 144A sr. notes 6 3/4s, 2012 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) Rainbow National Services, LLC 144A sr. notes 8 3/4s, Rainbow National Services, LLC 144A sr. sub. debs. 10 3/8s, 2014 Capital Goods (7.1%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 Allied Waste North America, Inc. company guaranty Ser. B, 8 1/2s, 2008 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 (S) Amsted Industries, Inc. 144A sr. notes 10 1/4s, 2011 Blount, Inc. sr. sub. notes 8 7/8s, 2012 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) Browning-Ferris Industries, Inc. sr. notes 6 3/8s, 2008 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 Crown Euro Holdings SA company guaranty 6 1/4s, 2011 (France) EUR Decrane Aircraft Holdings Co. company guaranty zero %, 2008 (acquired 7/23/04, cost $4,820,644) (RES) $14,695,000 Graham Packaging Co., Inc. sub. notes 9 7/8s, 2014 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 Impress Holdings BV 144A sec. FRN 8.512s, 2013 (Netherlands) K&F Acquisitions, Inc. company guaranty 7 3/4s, 2014 L-3 Communications Corp. company guaranty 6 1/8s, 2013 L-3 Communications Corp. sr. sub. notes Class B, 6 3/8s, 2015 Legrand SA debs. 8 1/2s, 2025 (France) Manitowoc Co., Inc. (The) company guaranty 10 1/2s, Milacron Escrow Corp. sec. notes 11 1/2s, 2011 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR Owens-Brockway Glass Container, Inc. company guaranty 8 1/4s, 2013 $1,554,000 Owens-Brockway Glass Container, Inc. sr. sec. notes 8 3/4s, 2012 Owens-Illinois, Inc. debs. 7 1/2s, 2010 Ray Acquisition SCA 144A sec. notes 9 3/8s, 2015 (France) EUR RBS Global, Inc. and Rexnord Corp. 144A company guaranty 9 1/2s, 2014 $8,510,000 RBS Global, Inc. and Rexnord Corp. 144A sr. sub. notes 11 3/4s, 2016 Solo Cup Co. sr. sub. notes 8 1/2s, 2014 TD Funding Corp. 144A sr. sub. notes 7 3/4s, 2014 Tekni-Plex, Inc. 144A sec. notes 10 7/8s, 2012 Terex Corp. company guaranty 7 3/8s, 2014 Commercial and Consumer Services (0.1%) iPayment, Inc. 144A sr. sub. notes 9 3/4s, 2014 Communication Services (7.7%) American Cellular Corp. company guaranty 9 1/2s, 2009 American Cellular Corp. sr. notes Ser. B, 10s, 2011 American Tower Corp. sr. notes 7 1/2s, 2012 American Towers, Inc. company guaranty 7 1/4s, 2011 BCM Ireland Finance Ltd. 144A FRN 8.587s, 2016 (Cayman Islands) EUR Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $3,145,000 Centennial Communications Corp. sr. notes 10s, 2013 Centennial Communications Corp. sr. notes FRN 11.122s, Cincinnati Bell, Inc. company guaranty 7s, 2015 Citizens Communications Co. notes 9 1/4s, 2011 Cricket Communications, Inc. 144A sr. notes 9 3/8s, Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) Dobson Cellular Systems sec. notes 9 7/8s, 2012 Dobson Communications Corp. sr. notes FRN 9.624s, 2012 Idearc Inc. 144A sr. notes 8s, 2016 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) Intelsat Bermuda, Ltd. 144A sr. notes 11 1/4s, 2016 (Bermuda) Intelsat Subsidiary Holding Co., Ltd. company guaranty 8 5/8s, 2015 (Bermuda) Intelsat Subsidiary Holding Co., Ltd. sr. notes 8 1/2s, 2013 (Bermuda) iPCS, Inc. sr. notes 11 1/2s, 2012 Level 3 Communications, Inc. sr. notes 11 1/2s, 2010 Level 3 Financing, Inc. company guaranty FRB 11.8s, Level 3 Financing, Inc. 144A sr. notes 9 1/4s, 2014 MetroPCS Wireless Inc. 144A sr. notes 9 1/4s, 2014 Nordic Telephone Co. Holdings ApS 144A sr. notes 8 7/8s, 2016 (Denmark) PanAmSat Corp. company guaranty 9s, 2014 PanAmSat Corp. notes 6 3/8s, 2008 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 Qwest Corp. debs. 7 1/4s, 2025 Qwest Corp. notes 8 7/8s, 2012 (S) Qwest Corp. sr. notes 7 5/8s, 2015 Rogers Wireless, Inc. sec. notes 7 1/2s, 2015 (Canada) Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) Rogers Wireless, Inc. sr. sub. notes 8s, 2012 (Canada) Rural Cellular Corp. sr. notes 9 7/8s, 2010 Rural Cellular Corp. sr. sub. FRN 11.121s, 2012 Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 Windstream Corp. 144A sr. notes 8 5/8s, 2016 Windstream Corp. 144A sr. notes 8 1/8s, 2013 Consumer (0.5%) Jostens IH Corp. company guaranty 7 5/8s, 2012 Consumer Goods (2.2%) Church & Dwight Co., Inc. company guaranty 6s, 2012 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 Playtex Products, Inc. company guaranty 9 3/8s, 2011 Playtex Products, Inc. sec. notes 8s, 2011 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 Remington Arms Co., Inc. company guaranty 10 1/2s, 2011 Scotts Co. (The) sr. sub. notes 6 5/8s, 2013 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 Spectrum Brands, Inc. sr. sub. notes 8 1/2s, 2013 Consumer Services (0.8%) Brand Services, Inc. company guaranty 12s, 2012 Rental Services Corp. 144A bonds 9 1/2s, 2014 United Rentals NA, Inc. sr. sub. notes 7 3/4s, 2013 United Rentals NA, Inc. sr. sub. notes 7s, 2014 (S) Energy (8.5%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 Bluewater Finance, Ltd. company guaranty 10 1/4s, 2012 (Cayman Islands) CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 Chesapeake Energy Corp. sr. notes 7s, 2014 Complete Production Services, Inc. 144A sr. notes 8s, Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) Comstock Resources, Inc. sr. notes 6 7/8s, 2012 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 Encore Acquisition Co. sr. sub. notes 6s, 2015 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 Forest Oil Corp. sr. notes 8s, 2011 Hanover Compressor Co. sr. notes 9s, 2014 Hanover Equipment Trust sec. notes Ser. B, 8 3/4s, 2011 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. notes 9s, 2016 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 Inergy LP/Inergy Finance Corp. sr. notes 6 7/8s, 2014 Massey Energy Co. sr. notes 6 5/8s, 2010 Newfield Exploration Co. sr. notes 7 5/8s, 2011 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 Peabody Energy Corp. company guaranty 7 3/8s, 2016 Peabody Energy Corp. sr. notes 5 7/8s, 2016 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 Pogo Producing Co. sr. sub. notes 6 7/8s, 2017 Pogo Producing Co. 144A sr. sub. notes 7 7/8s, 2013 Pride International, Inc. sr. notes 7 3/8s, 2014 Quicksilver Resources, Inc. company guaranty 7 1/8s, Sabine Pass LNG LP 144A sec. notes 7 1/2s, 2016 Targa Resources, Inc. 144A company guaranty 8 1/2s, Whiting Petroleum Corp. company guaranty 7s, 2014 Entertainment (1.8%) AMC Entertainment, Inc. company guaranty 11s, 2016 3,595,000 3,967,981 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 2,302,000 2,221,430 Avis Budget Car Rental, LLC 144A sr. notes 7 3/4s, 2016 4,160,000 4,009,200 Avis Budget Car Rental, LLC 144A sr. notes 7 5/8s, 2014 2,720,000 2,628,200 Cinemark USA, Inc. sr. sub. notes 9s, 2013 1,550,000 1,612,000 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 9,780,000 8,019,600 Hertz Corp. 144A sr. notes 8 7/8s, 2014 5,330,000 5,529,875 Marquee Holdings, Inc. sr. disc. notes stepped-coupon zero % (12s, 8/15/09), 2014 (STP) 5,200,000 4,121,000 Six Flags, Inc. sr. notes 9 5/8s, 2014 4,040,000 3,691,550 Six Flags, Inc. sr. notes 8 7/8s, 2010 105,000 101,325 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 2,560,000 2,604,800 Universal City Florida Holding Co. sr. notes FRN 10.121s, 2010 3,396,000 3,489,390 Financial (0.6%) Crescent Real Estate Equities LP notes 7 1/2s, 2007 (R) 2,695,000 2,715,213 E*Trade Finance Corp. sr. notes 8s, 2011 8,275,000 8,585,313 Finova Group, Inc. notes 7 1/2s, 2009 9,177,000 2,661,330 Food (1.7%) Archibald Candy Corp. company guaranty 10s, 2007 (In default) (F)(NON) 878,534 45,905 Chiquita Brands International, Inc. sr. notes 8 7/8s, 2015 820,000 762,600 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 4,870,000 4,297,775 Dean Foods Co. company guaranty 7s, 2016 6,600,000 6,740,250 Del Monte Corp. company guaranty 6 3/4s, 2015 3,440,000 3,388,400 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 6,390,000 6,741,450 Nutro Products, Inc. 144A sr. notes FRN 9.4s, 2013 2,400,000 2,472,000 Pinnacle Foods Holding Corp. sr. sub. notes 8 1/4s, 2013 8,900,000 9,078,000 Swift & Co. company guaranty 10 1/8s, 2009 3,800,000 3,914,000 Swift & Co. sr. sub. notes 12 1/2s, 2010 2,255,000 2,311,375 Gaming & Lottery (3.1%) Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 3,345,000 3,449,531 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 5,455,000 5,400,450 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 790,000 783,088 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 3,382,000 3,610,285 MGM Mirage, Inc. company guaranty 6s, 2009 7,177,000 7,159,058 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,975 Mirage Resorts, Inc. debs. 7 1/4s, 2017 895,000 874,863 Park Place Entertainment Corp. sr. sub. notes 7 7/8s, 2010 2,929,000 3,009,548 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 6,855,000 6,992,100 Resorts International Hotel and Casino, Inc. company guaranty 11 1/2s, 2009 6,543,000 6,673,860 Scientific Games Corp. company guaranty 6 1/4s, 2012 6,245,000 6,042,038 Station Casinos, Inc. sr. notes 6s, 2012 9,930,000 9,532,800 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 2,475,000 2,307,938 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 10,635,000 10,555,238 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 (S) 5,975,000 5,885,375 Health Care (5.5%) AMR Holding Co., Inc./EmCare Holding Co., Inc. sr. sub. notes 10s, 2015 345,000 371,738 Community Health Systems, Inc. sr. sub. notes 6 1/2s, 2012 5,906,000 5,684,525 DaVita, Inc. company guaranty 6 5/8s, 2013 4,470,000 4,436,475 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 3,010,000 2,927,225 HCA, Inc. notes 6 3/8s, 2015 2,250,000 1,873,125 HCA, Inc. notes 5 3/4s, 2014 2,385,000 1,949,738 HCA, Inc. sr. notes 7 7/8s, 2011 116,000 115,420 HCA, Inc. 144A sec. notes 9 5/8s, 2016 (S) 7,800,000 8,170,500 HCA, Inc. 144A sec. notes 9 1/4s, 2016 9,885,000 10,317,469 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 5,851,000 4,739,310 Nycomed A/S 144A sr. notes 11 3/4s, 2013 (PIK) (Denmark) EUR 206,456 290,244 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 $1,400,000 1,368,500 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 6,210,000 5,868,450 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 5,747,000 5,703,898 Select Medical Corp. company guaranty 7 5/8s, 2015 5,680,000 4,742,800 Service Corporation International debs. 7 7/8s, 2013 3,897,000 4,057,751 Service Corporation International sr. notes 8s, 2017 1,970,000 1,960,150 Service Corporation International sr. notes 6 3/4s, 2016 6,820,000 6,700,650 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 8,140,000 7,753,350 Tenet Healthcare Corp. notes 7 3/8s, 2013 8,240,000 7,519,000 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 Triad Hospitals, Inc. sr. notes 7s, 2012 (S) Triad Hospitals, Inc. sr. sub. notes 7s, 2013 Universal Hospital Services, Inc. sr. notes 10 1/8s, 2011 (Canada) US Oncology, Inc. company guaranty 9s, 2012 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) Homebuilding (0.7%) Ashton Woods USA, LLC/Ashton Woods Finance Co. sr. sub. notes 9 1/2s, 2015 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 K. Hovnanian Enterprises, Inc. company guaranty 8 7/8s, 2012 K. Hovnanian Enterprises, Inc. company guaranty 7 3/4s, 2013 K. Hovnanian Enterprises, Inc. sr. notes 6 1/2s, 2014 Meritage Homes Corp. company guaranty 6 1/4s, 2015 (S) Standard Pacific Corp. sr. notes 7 3/4s, 2013 Standard Pacific Corp. sr. notes 7s, 2015 Standard Pacific Corp. sr. notes 6 1/2s, 2008 Household Furniture and Appliances (0.4%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 (S) Lodging/Tourism (0.7%) FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) Host Marriott LP sr. notes 7 1/8s, 2013 (R) Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) Starwood Hotels & Resorts Worldwide, Inc. debs. 7 3/8s, 2015 Media (1.0%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 Affinion Group, Inc. company guaranty 10 1/8s, 2013 Affinity Group, Inc. sr. sub. notes 9s, 2012 Interpublic Group of Companies, Inc. notes 6 1/4s, 2014 Nielsen Finance LLC/Nielsen Finance Co. 144A sr. disc. notes stepped-coupon zero % (12 1/2s, 8/2/11), 2016 (STP) (Netherlands) Nielsen Finance LLC/Nielsen Finance Co. 144A sr. notes 10s, 2014 (Netherlands) Publishing (3.2%) American Media, Inc. company guaranty Ser. B, 10 1/4s, CanWest Media, Inc. company guaranty 8s, 2012 (Canada) Cenveo Corp., sr. sub. notes 7 7/8s, 2013 Dex Media West, LLC/Dex Media Finance Co. sr. notes Ser. B, 8 1/2s, 2010 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) Dex Media, Inc. notes 8s, 2013 Houghton Mifflin Co. sr. sub. notes 9 7/8s, 2013 PRIMEDIA, Inc. company guaranty 8 7/8s, 2011 PRIMEDIA, Inc. sr. notes 8s, 2013 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 R.H. Donnelley Corp. sr. notes Ser. A-3, 8 7/8s, 2016 Reader's Digest Association, Inc. (The) sr. notes 6 1/2s, 2011 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 Restaurants (0.6%) Buffets, Inc. 144A sr. unsec 12 1/2s, 2014 Domino's, Inc. sr. sub. notes 8 1/4s, 2011 Sbarro, Inc. company guaranty 11s, 2009 Retail (2.3%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 Autonation, Inc. company guaranty 7s, 2014 Autonation, Inc. company guaranty FRB 7.374s, 2013 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, Burlington Coat Factory Warehouse Corp. 144A sr. notes 11 1/8s, 2014 5,485,000 5,443,863 Harry & David Holdings, Inc. company guaranty 9s, 2013 2,520,000 2,431,800 Michaels Stores, Inc. 144A sr. notes 10s, 2014 2,625,000 2,680,781 Michaels Stores, Inc. 144A sr. sub. notes 11 3/8s, 2016 4,235,000 4,340,875 Movie Gallery, Inc. sr. unsecd. notes 11s, 2012 2,190,000 1,543,950 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 9,775,000 10,593,656 Rite Aid Corp. company guaranty 7 1/2s, 2015 3,420,000 3,283,200 Rite Aid Corp. sec. notes 8 1/8s, 2010 4,545,000 4,601,813 United Auto Group, Inc. 144A sr. sub. notes 7 3/4s, 2016 4,915,000 4,951,863 Victoria ACQ II 144A sr. unsecd. notes 11.217s, 2015 (Netherlands) (PIK) EUR 1,319,150 1,808,640 Technology (5.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 $5,686,000 5,828,150 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 5,262,000 4,933,125 Amkor Technologies, Inc. sr. unsecd. notes 9 1/4s, 2016 2,695,000 2,654,575 Avago Technologies Finance 144A sr. notes 10 1/8s, 2013 (Singapore) 1,175,000 1,248,438 Avago Technologies Finance 144A sr. notes FRN 10.869s, 2013 (Singapore) 90,000 94,050 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) (S) 1,880,000 1,884,700 Compucom Systems, Inc. 144A sr. notes 12s, 2014 4,540,000 4,676,200 Conexant Systems, Inc. 144A sec. FRN 9.126s, 2010 3,400,000 3,438,250 Freescale Semiconductor, Inc. 144A sr. notes 9 7/8s, 2014 (PIK) 5,620,000 5,620,000 Freescale Semiconductor, Inc. 144A sr. notes 8 7/8s, 2014 11,235,000 11,263,088 Freescale Semiconductor, Inc. 144A sr. sub. notes 10 1/8s, 2016 5,615,000 5,678,169 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 1,860,000 1,985,550 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 8,716,000 8,999,270 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 125,000 127,500 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 235,000 223,838 Lucent Technologies, Inc. debs. 6.45s, 2029 8,064,000 7,257,600 Lucent Technologies, Inc. notes 5 1/2s, 2008 1,435,000 1,427,825 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 3,055,000 2,337,075 Nortel Networks, Ltd. 144A company guaranty 10 3/4s, 2016 (Canada) 1,675,000 1,794,344 Nortel Networks, Ltd. 144A company guaranty FRN 9.624s, 2011 (Canada) (S) 4,925,000 5,109,688 NXP BV/NXP Funding, LLC 144A sec. FRN 8.118s, 2013 (Netherlands) (S) 4,720,000 4,790,800 NXP BV/NXP Funding, LLC 144A sec. notes 7 7/8s, 2014 (Netherlands) 7,635,000 7,844,963 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 2,580,000 2,563,161 Serena Software, Inc. company guaranty 10 3/8s, 2016 1,060,000 1,123,600 Solectron Global Finance Corp. company guaranty 8s, 2016 2,290,000 2,324,350 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 6,906,000 7,320,360 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 11,539,000 12,101,526 UGS Capital Corp. II 144A sr. notes 10.38s, 2011 2,200,000 2,321,000 UGS Corp. company guaranty 10s, 2012 3,135,000 3,417,150 Unisys Corp. sr. notes 8s, 2012 3,745,000 3,651,375 Xerox Capital Trust I company guaranty 8s, 2027 4,470,000 4,581,750 Xerox Corp. company guaranty 9 3/4s, 2009 4,000 4,348 Xerox Corp. sr. notes 7 5/8s, 2013 1,747,000 1,846,055 Xerox Corp. sr. notes 6 7/8s, 2011 1,525,000 1,611,925 Xerox Corp. unsec. sr. notes 6 3/4s, 2017 3,290,000 3,498,520 Textiles (0.7%) Levi Strauss & Co. sr. notes 9 3/4s, 2015 7,988,000 8,537,175 Levi Strauss & Co. sr. notes 8 7/8s, 2016 4,115,000 4,253,881 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 4,325,000 4,433,125 Tire & Rubber (0.5%) Goodyear Tire & Rubber Co. (The) notes 8 1/2s, 2007 35,000 35,263 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 10,695,000 10,935,638 Transportation (0.8%) CalAir, LLC/CalAir Capital Corp. company guaranty 8 1/8s, 2008 8,076,000 8,076,000 Delta Air Lines, Inc. notes 8.3s, 2029 5,560,000 3,308,200 Kansas City Southern Railway Co. company guaranty 9 1/2s, 2008 8,203,000 8,613,150 Utilities & Power (7.6%) AES Corp. (The) sr. notes 8 7/8s, 2011 808,000 872,640 AES Corp. (The) 144A sec. notes 9s, 2015 7,365,000 7,954,200 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 7,580,000 8,148,500 ANR Pipeline Co. debs. 9 5/8s, 2021 2,520,000 3,304,320 Cleveland Electric Illuminating Co. (The) 144A sr. notes Ser. D, 7.88s, 2017 10,000 11,877 CMS Energy Corp. sr. notes 9 7/8s, 2007 175,000 181,125 CMS Energy Corp. sr. notes 8.9s, 2008 2,329,000 2,436,716 CMS Energy Corp. sr. notes 8 1/2s, 2011 1,294,000 1,413,695 CMS Energy Corp. sr. notes 7 3/4s, 2010 1,760,000 1,861,200 Colorado Interstate Gas Co. debs. 6.85s, 2037 3,610,000 3,789,583 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 1,020,000 1,001,631 Dynegy-Roseton Danskamme company guaranty Ser. A, 7.27s, 2010 3,565,000 3,636,300 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,430,000 5,579,325 Edison Mission Energy sr. unsec 7 3/4s, 2016 (S) 2,075,000 2,168,375 Edison Mission Energy sr. unsec 7 1/2s, 2013 2,495,000 2,588,563 El Paso Corp. notes 7 3/4s, 2010 1,840,000 1,922,800 El Paso Corp. sr. notes 8.05s, 2030 5,095,000 5,464,388 El Paso Corp. sr. notes 7 3/8s, 2012 (S) 3,695,000 3,796,613 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 3,535,000 3,747,100 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,775,000 2,122,666 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 11,400,000 11,813,250 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 217,000 222,968 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 5,575,000 5,449,563 Midwest Generation, LLC sec. sr. notes 8 3/4s, 2034 11,180,000 12,130,300 Mirant North America, LLC company guaranty 7 3/8s, 2013 6,555,000 6,636,938 Mission Energy Holding Co. sec. notes 13 1/2s, 2008 7,133,000 7,917,630 Monongahela Power Co. 1st mtge. 6.7s, 2014 3,260,000 3,504,643 Nevada Power Co. 2nd mtge. 9s, 2013 3,218,000 3,492,643 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,710,000 2,706,613 NRG Energy, Inc. sr. notes 7 3/8s, 2016 13,840,000 13,840,000 Orion Power Holdings, Inc. sr. notes 12s, 2010 6,100,000 6,908,250 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 4,925,000 4,996,693 SEMCO Energy, Inc. 144A sr. notes 7 3/4s, 2013 138,000 139,380 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 1,238,000 1,271,783 Sierra Pacific Resources sr. notes 8 5/8s, 2014 (S) 3,540,000 3,822,612 Southern Union Co. jr. sub. FRN 7.2s, 2066 2,710,000 2,728,471 Teco Energy, Inc. notes 7.2s, 2011 1,680,000 1,772,400 Teco Energy, Inc. notes 7s, 2012 2,785,000 2,917,288 Teco Energy, Inc. sr. notes 6 3/4s, 2015 370,000 384,800 Tennessee Gas Pipeline Co. debs. 7s, 2028 710,000 752,677 Tennessee Gas Pipeline Co. unsec. notes 7 1/2s, 2017 1,495,000 1,625,898 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 5,220,000 5,520,150 Utilicorp Canada Finance Corp. company guaranty 7 3/4s, 2011 (Canada) 6,815,000 7,234,565 Utilicorp United, Inc. sr. notes 9.95s, 2011 173,000 191,393 Williams Cos., Inc. (The) notes 8 3/4s, 2032 1,355,000 1,520,988 Williams Cos., Inc. (The) notes 8 1/8s, 2012 25,000 26,875 Williams Cos., Inc. (The) notes 7 5/8s, 2019 5,305,000 5,623,300 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 1,915,000 1,919,739 York Power Funding 144A notes 12s, 2007 (Cayman Islands) (In default) (F)(NON) 3,173,692 264,686 Total corporate bonds and notes (cost $2,061,445,224) SENIOR LOANS (2.6%)(a)(c) Principal amount Value AGCO Corp. bank term loan FRN 7.117s, 2008 $810,600 $810,600 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 7.62s, 2013 1,228,125 1,210,045 Century Cable Holdings bank term loan FRN 10 1/4s, 2009 5,320,000 5,189,889 Charter Communications bank term loan FRN 8.005s, 2013 863,526 868,978 Community Health Systems, Inc. bank term loan FRN Ser. B, 7.12s, 2011 144,200 144,149 Dana Corp. bank term loan FRN 7.65s, 2008 1,300,000 1,300,270 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 6 7/8s, 2010 649,884 646,930 Federal Mogul Corp. bank term loan FRN Ser. A, 7.57s, 2007 2,735,000 2,685,997 Federal Mogul Corp. bank term loan FRN Ser. B, 7.82s, 2007 6,365,000 6,258,915 Frontier Vision bank term loan FRN Ser. B, 9.775s, 2008 440,000 434,029 Georgia-Pacific Corp. bank term loan FRN Ser. C, 8.39s, 2014 3,100,000 3,106,659 Healthsouth Corp. bank term loan FRN Ser. B, 8.62s, 2013 5,985,000 6,003,290 Insight Midwest bank term loan FRN 7.61s, 2014 2,867,628 2,881,249 Leap Wireless International, Inc. bank term loan FRN Ser. B, 8.117s, 2013 498,750 502,491 Mediacom Communications Corp. bank term loan FRN Ser. C, 7.243s, 2015 987,500 983,797 Michaels Stores, Inc. bank term loan FRN Ser. B, 8 3/8s, 2013 2,000,000 2,004,250 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 7.641s, 2013 895,570 901,167 Novelis, Inc. bank term loan FRN 7.62s, 2012 421,462 421,989 Novelis, Inc. bank term loan FRN Ser. B, 7.62s, 2012 732,013 732,928 Olympus Cable Holdings, LLC bank term loan FRN Ser. B, 10 1/4s, 2010 5,143,836 5,019,257 Pinnacle Foods Holding Corp. bank term loan FRN 7.372s, 2010 813,885 814,698 SandRidge Energy bank term loan FRN 9.87s, 2013 8,420,000 8,462,100 Six Flags, Inc. bank term loan FRN Ser. B, 8.62s, 2009 1,451,027 1,465,992 Solo Cup Co. bank term loan FRN 9.66s, 2012 2,797,633 2,857,082 Trump Hotel & Casino Resort, Inc. bank term loan FRN 5.62s, 2012 (U) 577,500 580,388 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B-1, 8.03s, 2012 576,042 578,922 United Airlines bank term loan FRN Ser. B, 9.12s, 2012 1,001,219 1,009,443 United Airlines bank term loan FRN Ser. DD, 9 1/8s, 2012 143,031 144,206 VWR International, Inc. bank term loan FRN Ser. B, 7.63s, 2011 162,770 163,076 Wesco Aircraft Hardware Corp. bank term loan FRN 7.57s, 2013 1,050,000 1,055,250 Wesco Aircraft Hardware Corp. bank term loan FRN 11 1/8s, 2014 2,800,000 2,856,000 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7.937s, 2012 240,739 240,062 Total senior loans (cost $61,668,898) CONVERTIBLE PREFERRED STOCKS (1.5%)(a) Shares Value Chesapeake Energy Corp. Ser. *, $4.50 cum. cv. pfd 1,139 $115,893 Chesapeake Energy Corp. 6.25% cv. pfd. 11,902 3,350,413 Citigroup Funding, Inc. Ser. GNW, 5.02% cv. pfd. 206,540 6,402,740 Crown Castle International Corp. $3.125 cum. cv. pfd. 88,505 4,912,028 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 83,405 3,336,200 Freeport-McMoRan Copper & Gold, Inc. 5.50% cv. pfd. 2,553 3,561,435 Huntsman Corp. $2.50 cv. pfd. 65,362 2,565,459 Interpublic Group of Companies, Inc. 144A Ser. B, 5.25% cum. cv. pfd 4,964 5,466,605 Ion Media Networks, Inc. 144A 9.75% cv. pfd. PIK 258 1,419,000 Northrop Grumman Corp. Ser. B, $7.00 cum. cv. pfd. 34,720 4,552,660 Total convertible preferred stocks (cost $33,764,773) CONVERTIBLE BONDS AND NOTES (1.1%)(a) Principal amount Value DRS Technologies, Inc. 144A cv. unsec. notes 2s, 2026 $8,690,000 $8,918,113 Intel Corp. cv. sub. bonds 2.95s, 2035 4,395,000 4,070,869 Kulicke & Soffa Industries, Inc. cv. sub. notes 0 1/2s, 2008 390,000 342,225 L-3 Communications Corp. 144A cv. bonds 3s, 2035 5,115,000 5,313,206 LIN Television Corp. cv. sr. sub. notes 2 1/2s, 2033 1,765,000 1,656,894 Nash Finch Co. cv. sr. sub. notes stepped-coupon 1.631s (zero %, 3/15/13) 2035 (STP) 375,000 156,563 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 425,000 357,000 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018 (STP) 3,155,000 2,855,275 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 3,027,000 3,178,350 Total convertible bonds and notes (cost $25,562,448) COMMON STOCKS (1.1%)(a) Shares Value Blount International, Inc. (NON) (S) 278,867 $3,276,687 Boyd Gaming Corp. (S) 94,645 4,008,216 Coinmach Service Corp. IDS (Income Deposit Securities) 519 9,155 Compass Minerals International, Inc. (S) 4,728 156,497 Contifinancial Corp. Liquidating Trust Units (F) 31,945,478 3,195 Decrane Aircraft Holdings, Inc. (F)(NON) (AFF) 29,311 29 DigitalGlobe, Inc. 144A (NON) (AFF) 645,566 639,756 Elizabeth Arden, Inc. (NON) 62,475 1,149,540 Knology, Inc. (NON) 1,927 19,270 Owens Corning, Inc. (NON) (S) 229,028 7,099,868 Samsonite Corp. (NON) 735,508 864,222 Sterling Chemicals, Inc. (NON) 4,368 55,692 Sun Healthcare Group, Inc. (NON) 9,226 93,090 Triad Hospitals, Inc. (NON) 61,300 2,606,476 USA Mobility, Inc. 1,773 43,155 VFB LLC (acquired various dates from 12/21/99 to 5/15/02, cost $9,772,641) (F)(RES)(NON) (AFF) 12,955,347 267,994 VS Holdings, Inc. (F)(NON) 367,868 1 WHX Corp. (NON) 167,109 1,562,469 Williams Cos., Inc. (The) 160,667 4,460,116 Total common stocks (cost $82,247,320) COLLATERALIZED MORTGAGE OBLIGATIONS (0.6%)(a) Principal amount Value DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 $1,190,771 $1,223,089 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 3,816,434 3,676,180 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.787s, 2033 583,000 627,414 Ser. 00-1, Class G, 6.131s, 2033 2,470,000 2,236,560 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 2,202,750 2,222,995 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,054,300 1,001,019 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 2,435,000 2,071,728 Ser. 04-1A, Class K, 5.45s, 2040 880,000 717,505 Ser. 04-1A, Class L, 5.45s, 2040 400,000 299,525 Total collateralized mortgage obligations (cost $11,560,740) UNITS (0.4%)(a) (cost $13,767,595) Units Value XCL, Ltd. Equity Units (F) (AFF) 3,899 PREFERRED STOCKS (0.2%)(a) Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd. (PIK) 21,000 $147,000 Ion Media Networks, Inc. 14.25% cum. pfd. (PIK) 153 1,178,100 Rural Cellular Corp. Ser. B, 11.375% cum. pfd. 3,075 3,828,375 Total preferred stocks (cost $4,104,902) FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)(a) (cost $4,416,676) Principal amount Value Argentina (Republic of) FRB 5.59s, 2012 $4,773,750 ASSET-BACKED SECURITIES (%)(a) (cost $416,296) Principal amount Value Asset Backed Securities Corp. Home Equity Loan Trust 144A FRB Ser. 06-HE2, Class M11, 7.82s, 2036 $545,000 WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Dayton Superior Corp. 144A 6/15/09 $.01 8,614 $86 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 1 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 1 MDP Acquisitions PLC 144A (Ireland) 10/01/13 EUR .001 4,599 128,772 Ubiquitel, Inc. 144A 4/15/10 $22.74 15,354 154 ZSC Specialty Chemicals PLC 144A (United Kingdom) 6/30/11 GBP .01 300,000 3,000 ZSC Specialty Chemicals PLC (Preferred) 144A (United Kingdom) 6/30/11 GBP .01 300,000 3,000 Total warrants (cost $1,422,383) SHORT-TERM INVESTMENTS (5.8%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.27% to 5.44% and due dates ranging from December 1, 2006 to January 19, 2007 (d) $66,904,713 $66,771,599 Putnam Prime Money Market Fund (e) 69,262,731 69,262,731 Total short-term investments (cost $136,034,330) TOTAL INVESTMENTS Total investments (cost $2,436,411,585) (b) FORWARD CURRENCY CONTRACTS TO SELL at 11/30/06 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $75,083,112 $72,774,933 12/20/06 CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/06 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. L-3 Communications Corp. 7 5/8%, 6/15/12 $ $1,825,000 6/20/11 (90 bp) $(3,996) Citibank, N.A. Celestica, Inc. 7 7/8%, 7/1/11 2,685,000 9/20/11 285 bp 41,545 Ford Motor Co., 7.45%, 7/16/31 2,190,000 6/20/07 620 bp 80,745 Visteon Corp., 7%, 3/10/14 2,825,000 6/20/09 605 bp 190,519 CreditSuisse First Boston International Ford Motor Co., 7.45%, 7/16/31 4,715,000 9/20/07 (487.5 bp) (157,433) Ford Motor Co., 7.45%, 7/16/31 5,720,000 9/20/08 725 bp 465,699 Ford Motor Co., 7.45%, 7/16/31 1,005,000 9/20/07 (485 bp) (33,306) Deutsche Bank AG Ford Motor Co., 7.45%, 7/16/31 3,066,000 6/20/07 595 bp 107,309 Visteon Corp., 7%, 3/10/14 1,105,000 6/20/09 535 bp 55,958 Goldman Sachs Capital Markets, L.P. Ford Motor Co., 7.45%, 7/16/31 2,190,000 6/20/07 630 bp 82,388 Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 3,646,000 (a) 2.461% 318,685 General Motors Corp., 7 1/8%, 7/15/13 4,715,000 9/20/08 620 bp 377,571 General Motors Corp., 7 1/8%, 7/15/13 4,715,000 9/20/07 (427.5 bp) (155,872) General Motors Corp., 7 1/8%, 7/15/13 1,005,000 9/20/07 (425 bp) (32,976) General Motors Corp., 7 1/8%, 7/15/13 1,005,000 9/20/08 620 bp 80,479 L-3 Communications Corp. 7 5/8%, 6/15/12 1,115,000 9/20/11 (108 bp) (11,949) Standard Pacific Corp., 6 7/8%, 5/15/11 3,060,000 9/20/11 (353 bp) (118,667) United States Steel Corp., 9 3/4%, 5/15/10 4,033,000 9/20/09 (65 bp) (12,824) JPMorgan Chase Bank, N.A. Ford Motor Co., 7.45%, 7/16/31 2,190,000 6/20/07 635 bp 83,198 Ford Motor Co., 7.45%, 7/16/31 2,830,000 6/20/07 665 bp 113,851 Ford Motor Co., 7.45%, 7/16/31 815,000 9/20/07 (345 bp) (15,738) Ford Motor Co., 7.45%, 7/16/31 815,000 9/20/08 550 bp 42,910 General Motors Corp., 7 1/8%, 7/15/13 815,000 9/20/07 (350 bp) (20,636) General Motors Corp., 7 1/8%, 7/15/13 815,000 9/20/08 500 bp 47,686 Lehman Brothers Special Financing, Inc. General Motors Corp., 7 1/8%,7/15/13 5,650,000 12/20/06 750 bp 105,703 Merrill Lynch Capital Services, Inc. Ford Motor Co., 7.45%, 7/16/31 2,310,000 9/20/07 (345 bp) (44,606) Ford Motor Co., 7.45%, 7/16/31 2,310,000 9/20/08 570 bp 130,284 General Motors Corp., 7 1/8%, 7/15/13 3,235,000 9/20/07 (335 bp) (77,091) General Motors Corp., 7 1/8%, 7/15/13 3,235,000 9/20/08 500 bp 189,280 Morgan Stanley Capital Services, Inc. Ford Motor Co., 7.45%, 7/16/31 810,000 9/20/07 (345 bp) (15,641) Ford Motor Co., 7.45%, 7/16/31 810,000 9/20/08 560 bp 44,169 General Motors Corp., 7 1/8%, 7/15/13 810,000 9/20/07 (335 bp) (19,302) General Motors Corp., 7 1/8%, 7/15/13 810,000 9/20/08 500 bp 47,393 Nalco, Co. 7.75%,11/15/11 1,700,000 12/20/11 210 bp 19,066 Visteon Corp., 7%, 3/10/14 1,755,972 6/20/09 535 bp 88,923 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $2,441,587,215, resulting in gross unrealized appreciation and depreciation of $72,741,868 and $108,616,611, respectively, or net unrealized depreciation of $35,874,743. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at November 30, 2006 was $10,774,919 or 0.5% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Decrane Aircraft Holdings, Inc. $ - $ - $ $ 29 DigitalGlobe, Inc. 639,756 VFB LLC 267,994 XCL, Ltd. - - 9,579,816 Totals $ 10,487,595 Market values are shown for those securities affiliated at period end. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rate shown for senior loans are the current interest rates at November 30, 2006. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At November 30, 2006 the value of securities loaned amounted to $65,372,773. The fund received cash collateral of $66,771,599 which is pooled with collateral of other Putnam funds into 48 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $1,029,426 for the period ended November 30, 2006. During the period ended November 30, 2006, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $168,057,088 and $185,732,635, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2006. (U) A portion of the position represents unfunded loan commitments. As of November 30, 2006, the fund had unfunded loan commitments of $577,500, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Trump Hotel & Casino Resort, Inc. $577,500 At November 30, 2006, liquid assets totaling $89,390,951 have been designated as collateral for open forward commitments, swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2006. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 26, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 26, 2007
